Title: To George Washington from Thomas Pinckney, 16 May 1798
From: Pinckney, Thomas
To: Washington, George



Dear Sir
Abbots Town [Pa.]—16 May 1798

I delivered to Mr Horry in Philadelphia the letter inclosed in your favor to me of the 6th May.
The session of Congress has been so tediously spun out that I found it necessary on account of the advanced season, my family concerns & the state of my own health to relinquish farther attendance in the Legislature, for the present. I did not however leave my post ’till some measures material for our protection had been definitively settled, & others in such train as to leave little doubt of their favorable issue.
I sincerely, Sir, congratulate you & every friend to our Country in the change of sentiment effected by recent events on the public mind relating to our foreign connections—I believe this alteration to have been no where so inconsiderable as in Congress; yet even there they have nearly produced unanimity in proceedings which ought not to have been so long procrastinated, & have obtained a Majority for measures of provisional defence which without the late disclosures could not have been attempted with a prospect of success. After all I can not think it dishonorable to the American character to have been reluctant to war, to have cherished the remembrance of past services with uncommon fervor & to have been hurried very far by zeal in favor even of the semblance of republican liberty.
If artful men have availed themselves of these dispositions so far to serve their own purposes as to have almost prostrated our independance & national character, while we deprecate their conduct,

the measure of regret will be more full than that of reproach for a people who have been thus misled: & I have no doubt that this people possessed, of the compleat evidence of their situation will act with propriety.
The same causes which compelled me to quit Philadelphia previous to the adjournment of Congress have induced me to take the western route home. I hope I need not say how much I think this a matter of necessity when it forces me to forego the gratification I had promised myself of passing a day at Mount Vernon: Mrs Pinckney sincerely joins me in this regret, & begs to unite her best wishes & respects with mine to Mrs Washington the young Ladies & yourself & I remain Dear Sir Your much obliged & affectionate Servt

Thomas Pinckney

